DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the packer, which is provided on an outer wall of the connection sleeve and an outer wall of the mandrel and must be shown or the feature(s) canceled from the claim(s). The figures show the packer placed on the mandrel (3) alone and not the connection sleeve (2). No new matter should be entered.
In figure 1A the retaining ring (48) is shown axially distant from the groove (44) whereas claim 7 and the specification requires the retaining ring to be at a lower end of the groove.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
Claims 6-8 are objected to because of the following informalities:  
The recitation “the resilient piece” in claim 6, line 8 should be plural commensurate with the recitation in claim 6, line 5.
The recitation “the groove” in claim 7, line 2 should be plural commensurate with the recitation in claim 6.
 The dependent claims are likewise objected to.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “the nozzle is configured to be lost at a communication hole” in the last two lines of claim 1 is misleading as to the metes and bounds of the limitation “lost”. It appears the nozzles are 
It is misleading whether the limitation “a communication hole” in claim 1, last line is referring to the plurality of communication holes introduced in claim 1, line 2 or is a separate communication hole. The recitation in claim 1, last line should be changed to “the communication holes”, “at least one of the communications holes”, or the like. Claim 11 has the same limitation.
The dependent claims are likewise rejected.

Allowable Subject Matter
Claims 1-12 are rejected and/or objected to, but would be allowable if rewritten to overcome the rejections and/or objections above.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose nor suggest all the claimed subject matter including the communication holes and nozzles wherein the nozzles are detachable and the first pressure transmission hole in the connection sleeve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
6 May 2021
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676